FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMay 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in interests in the Ordinary shares of GlaxoSmithKline plc in respect of the under-mentioned Executive Director on 14 May 2015: GSK Deferred Annual Bonus Plan Sir Andrew Witty Exercise of a nil priced option over 57,932 shares and 7,821 shares granted on 9 March 2012, both of which vested on 9 March 2015 under the GlaxoSmithKline Deferred Annual Bonus Plan. GlaxoSmithKline delivered the net of tax value in shares being 34,849. The fair market value of an Ordinary Share at the point of exercise on 14 May 2015 was £14.14. The Company and the above-mentioned Executive Director were advised of this transaction on 15 May 2015. This notification relates to a transaction notified in accordance with paragraph 3.1.4R(1)(a) of the Disclosure and Transparency Rules. V A Whyte Company Secretary 15 May 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May15,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
